Citation Nr: 1432718	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-37 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral lower extremity disorder, secondary to service-connected degenerative disc disease and multilevel spondylosis of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2011, the Board remanded the Veteran's claim for further development.

The Board notes that the Veteran initial filed a claim for pain in his legs and feet.  The RO adjudicated whether the Veteran was entitled to service connection for radiculopathy.  However, the Board has recharacterized the issue as entitlement to service connection for a bilateral lower extremity disorder, to more accurately reflect the evidence of record and the Veteran's complaints of symptomatology.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is again necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

As directed in the May 2011 remand, the Veteran was afforded a VA examination in June 2011 to address whether he has any lower extremity radicular impairment due to his service-connected low back disability.  The examiner stated that there was no diagnosis because "although there are symptoms, there is no current clinical objective evidence of diagnosable disease or pathology."  However, she also noted that the Veteran had neuralgia.  The Board also notes that there is positive medical evidence, noted in the May 2011 remand, which was not addressed in the June 2011 VA opinion.  For instance, November 2009 VA treatment records show that the Veteran's bilateral lower extremity pain was "clearly radicular and related to his back problem" and that the Veteran was "probably suffering from nerve impingement as well as paraspinal muscle spasms."  Furthermore, July 2008 VA treatment notes show that the Veteran had "numbness in the L5, S1 distribution."

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the June 2011 VA examination report and in order to comply with the Board's prior remand, the Board finds that the Veteran should be afforded a new examination to determine whether he has any lower extremity radicular impairment due to his service-connected low back disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the examiner finds that the Veteran does not have a lower extremity radicular impairment, the examiner should reconcile such finding with the conflicting evidence of record indicating that the Veteran has neuralgia and nerve impingement

The Board notes that the May 2011 remand instructed the AOJ to schedule the Veteran for electrodiagnostic studies (electromyogram (EMG) and/or nerve conduction (NCV)).  However, the AOJ reported that the Veteran refused to appear for his examination at the scheduled location.  As the Board is remanding for a new VA examination, the Veteran should be given another opportunity to undergo such tests.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination, by an appropriate VA physician, to determine the nature and etiology of any lower extremity radicular impairment due to his service-connected low back disability.  The examiner should conduct electrodiagnostic studies, e.g., EMG or NCV.

The examiner should identify all disorders of the lower extremities.  The examiner must specifically consider: (1) July 2008 VA treatment notes showing that the Veteran had "numbness in the L5, S1 distribution;" (2) November 2009 VA treatment records showing that the Veteran's bilateral lower extremity pain was "clearly radicular and related to his back problem;" (3) the June 2011 VA examination report showing a diagnosis of neuralgia; and (4) the Veteran's statements regarding his claimed disability.  If the examiner finds that the Veteran does not have a disorder of the lower extremities, he or she should reconcile any such findings with the above-noted medical evidence.

For each currently diagnosed disorder of the lower extremities, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder was caused by or aggravated by the Veteran's service-connected degenerative disc disease and spondylosis of the lumbosacral spine.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



